Title: From Benjamin Franklin to Le Roy, [on or after 18 May 1781]
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


[on or after May 18, 1781]
Je vous envoye mon illustre et ancien cher Ami les nouvelles que j’ai reçues, non seulement de la Bataille entre le General Greene & le General Cornwallis, mais aussi celui entre les Amiraux des Touches & Arbuthnot. Les deux Actions paroissent avoir ceci de semblable, que ni l’un ni l’autre Parti avoit beaucoup a se vanter de la Victoire. Quand vous les aurez lû, je vous prie de me les renvoyer au plutôt, parceque je dois les faire partir ce soir pour la Hollande.
Je ne vois pas que je puis faire quelque chose pour M. Bois. Vous sçavez comme mes Mains sont liés. Cela me fache, quand je vois que vous vous interessez pour lui.
C’est une mechante Femme, pour vous avoir engagé de diner ailleurs que chez moi Dimanche prochain. Elle ne peut expier cette faute, qu’en venant avec vous diner chez moi deux autres Dimanches.
Adieu; vous sçavez comme je vous aime. Mon petit fils vous aime aussi beaucoup; mais nous ne sçavons pas encore assez la Langue Francoise, pour donner a cela une tournure élégante. Nous esperons que la Sincerité en tiendra lieu.
